COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00302-CR


MATTHEW RYAN LUJAN                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1229560D

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Matthew Ryan Lujan pleaded true to the State’s motion to

adjudicate his guilt in exchange for five years’ confinement and now attempts to

appeal. On July 30, 2014, we notified appellant that the trial court’s certification

of his right to appeal stated that this is a plea-bargain case and that he has no

right of appeal, and we informed him that unless he or any party desiring to


      1
       See Tex. R. App. P. 47.4.
continue the appeal filed with the court, on or before August 11, 2014, a

response showing grounds for continuing the appeal, the appeal would be

dismissed. See Tex. R. App. p. 25.2(a)(2), (d), 44.3. We have received no

response.   Therefore, we dismiss the appeal.   See Tex. R. App. P. 25.2(d),

43.2(f).

                                                PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 18, 2014




                                     2